Title: To Thomas Jefferson from Robert Patterson, 25 March 1800
From: Patterson, Robert
To: Jefferson, Thomas



Sir
March. 25 1800

I take the liberty of introducing the bearer Mr. Smith an acquaintance of mine from Bucks county. He wishes to see the model of your mould-board, as he and his brother have turned their attention a good deal to that subject. He has with him the description and model of a mouldboard for which he has had thoughts of obtaining a patent—It is I believe the spiral or twisted-board, which, in theory at least, is certainly inferior to yours.
Yours with perfect esteem

R Patterson

 